DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III in the reply filed on 7/13/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/20.

Terminal Disclaimer
The terminal disclaimer filed on 5/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10288178 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5, 7 and 11-16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stogner US 2,813,695 in view of Grosboll US 2,497,448.
	Regarding claim 16, Stogner discloses a valve comprising: a unitary valve body 10 having a valve chamber formed therein (inside 10), the valve chamber having: a surface defining a shape complementary to the lateral surface of a right conical frustum 15; a pair of opposed fluid ports 11, 12 formed in the surface and 
a pair of grooves 18 such that one of the pair of grooves surrounds one of the pair of opposed fluid ports and wherein each groove connects points of equal distance from an axis extending through the one of the pair of opposed fluid ports that the groove surrounds (Fig. 1 and col. 3, line 1) but lacks the pair of grooves formed in the surface.   Grosboll discloses a pair of grooves 24 and 25 formed in the surface of a conical frustum (col. 1, lines 47-49, states that the seat is tapered).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the same grooves and seals of Stogner to the valve body surface as disclosed by Grosboll as a matter of simple substitution as they both are sealing the same area and/or to make the seal less prone to damage as it would stay in one place when the removable pieces of the valve were removed that are held in place by Stogner’s cap 17.
	Regarding claim 2, Stogner discloses each of the pair of grooves has parallel side walls joined by a base (best seen in Figs. 1 and 3).
	Regarding claim 4, Stogner discloses each insert has an inner surface having a center of curvature coincident with the axis of rotation of the rotatable plug (best seen in Fig. 3).
	Regarding claim 5, Stogner discloses at least two solid elongate inserts 16 that cooperate to form a cage positioned within the valve chamber (Figs. 1-3), each insert having a convex surface that is interrupted by a fluid conduit (inside 20) that extends through the cage, the convex surface bounded by edges formed at or near the longitudinal extremities of the insert; and a rotatable plug 25 penetrated by a fluid conduit and positioned within the cage (Figs. 1-5).
	Regarding claim 7, Stogner discloses the groove is a uniform depth (Figs. 1 and 3).
	Regarding claim 11, Stogner discloses each insert is characterized as having a smooth concave surface that extends in opposed relationship to the convex surface and is interrupted, if at all, only by a fluid conduit that extends through the cage, the concave surface bounded by edges formed at or near the longitudinal extremities of the insert (Fig. 3).
	Regarding claim 12, Stogner discloses the concave surface of the insert and an external surface of the plug are substantially complementary (best seen in Fig. 3).
	Regarding claim 13, Stogner discloses wherein no seal is disposed between the external surface of the plug and the concave surface of the insert (Figs. 1-3).
	Regarding claim 14, Stogner discloses a seal 19 is disposed within the groove.
	Regarding claim 15, Stogner in view of Grosboll discloses the seal directly contacts one of the at least two elongate solid inserts (Stogner’s 19’s are modified to be in groove on surface).
	Regarding claim 18, Stogner discloses each of the pair of grooves is of uniform depth relative to the surface (Fig. 1).
	Regarding claim 19, Stogner discloses a seal 19 is disposed within each of the pair of grooves.
	Regarding claim 20, Stogner discloses a rotatable cylindrical plug 25 defining a central passage 26 that is in selective fluid communication with the pair of opposed fluid ports.
	Regarding claim 21, Stogner discloses at least one insert 16 disposed between the cylindrical plug and the surface of the valve chamber.
	Regarding claim 22, Stogner in view of Grosboll discloses a seal is disposed within each of the pair of grooves such that the seal directly abuts the insert (Stogner’s 19’s are modified to be in groove on surface).
	Regarding claim 23, Stogner discloses the at least one insert has a concave surface complimentary to the cylindrical plug and an opposed convex surface substantially conforming to the surface of the valve chamber (best seen in Fig. 3).
	Regarding claim 24, Stogner discloses wherein no seal is disposed between the at least one insert and the cylindrical plug (Figs. 1-3).
	Regarding claim 25, Stogner discloses the at least one insert is fixed in position relative to the valve body (Fig. 3, is fixed in place also by pin 22 and groove 21).
Claims 2, 4-5, 7 and 11-16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal US 6,655,658 in view of Grosboll US 2,497,448.
	Regarding claim 16, Neal discloses a valve comprising: a unitary valve body 10 having a valve chamber formed therein (inside 10 at 18), the valve chamber having: a surface defining a shape complementary to the lateral surface of a right conical frustum 18a; a pair of opposed fluid ports 14, 16 formed in the surface and a pair of grooves (at 40 and 42) that surrounds one of the pair of opposed fluid ports, and each groove connects points of equal distance from an axis extending through the one of the pair of opposed fluid ports that the groove surrounds (Figs. 2-3), but lacks the pair of grooves formed in the surface.  Grosboll discloses a pair of grooves 24 and 25 formed in the surface of a conical frustum (col. 1, lines 47-49, states that the seat is tapered).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the same groove and seal of Neal to the valve body surface as disclosed by Grosboll as a matter of simple substitution as they both are sealing the same area and/or to make the seal less prone to damage as it would stay in one place when the removable pieces of the valve were removed that are held in place by Neal’s cap 30.
	Regarding claim 2, Neal discloses each of the pair of grooves has parallel side walls joined by a base (best seen in Fig. 2).
	Regarding claim 4, Neal discloses each insert has an inner surface having a center of curvature coincident with the axis of rotation of the rotatable plug (best seen in Fig. 3).
	Regarding claim 5, Neal discloses at least two solid elongate inserts 36, 38 that cooperate to form a cage positioned within the valve chamber (Figs. 2-3), each insert having a convex surface that is interrupted by a fluid conduit 36a, 38a that extends through the cage, the convex surface bounded by edges formed at or near the longitudinal extremities of the insert; and a rotatable plug 20 penetrated by a fluid conduit and positioned within the cage (Figs. 2-3).
	Regarding claim 7, Neal discloses each of the pair of grooves is a uniform depth (Figs. 2-3).
	Regarding claim 11, Neal discloses each insert is characterized as having a smooth concave surface that extends in opposed relationship to the convex surface and is interrupted, if at all, only by a fluid conduit that extends through the cage, the concave surface bounded by edges formed at or near the longitudinal extremities of the insert (Figs. 2-3).
	Regarding claim 12, Neal discloses the concave surface of the insert and an external surface of the plug are substantially complementary (best seen in Fig. 2).
	Regarding claim 13, Neal discloses wherein no seal is disposed between the external surface of the plug and the concave surface of the insert (Figs. 2-3).
	Regarding claim 14, Neal discloses a seal 40, 42 is disposed within each of the pair of grooves.
	Regarding claim 15, Neal in view of Grosboll discloses the seal directly contacts one of the at least two elongate solid inserts (Neal 40, 42 are modified to be in groove on surface).
	Regarding claim 18, Neal discloses each of the pair of grooves is of uniform depth relative to the surface (Figs. 2-3).
	Regarding claim 19, Neal discloses a seal 40, 42 is disposed within each of the pair of grooves.
	Regarding claim 20, Neal discloses a rotatable cylindrical plug 20 defining a central passage 20a that is in selective fluid communication with the pair of opposed fluid ports.
	Regarding claim 21, Neal discloses at least one insert 36, 38 disposed between the cylindrical plug and the surface of the valve chamber.
	Regarding claim 22, Neal in view of Grosboll discloses a seal is disposed within each of the pair of grooves such that the seal directly abuts the insert (Neal 40, 42 are modified to be in groove on surface).
	Regarding claim 23, Neal discloses the at least one insert has a concave surface complimentary to the cylindrical plug and an opposed convex surface substantially conforming to the surface of the valve chamber (best seen in Fig. 2).
	Regarding claim 24, Neal discloses wherein no seal is disposed between the at least one insert and the cylindrical plug (Figs. 2-3).
	Regarding claim 25, Neal discloses the at least one insert is fixed in position relative to the valve body (Figs. 2-3, is fixed in place also by 36b and 38b and grooves 39a and 39b).

Response to Affidavits
The Declarations of Guy J. LaPointe under 37 CFR 1.132 filed 5/4/21 is insufficient to overcome the rejection of claims 1-19 based upon the previous non-final rejection and filed 2/21/22 based upon the final rejection as set forth in the last Office action because the claims of the invention do not entail machining and Grosboll clearly shows a non-planar groove inside a cavity of a valve body (and appears to be machined), but regardless the non-planar groove is there in a cavity of a valve body thus can be made and known since at least 1950 (as well as Hauffe, Leopold, Mueller and Sands in the current Notices of References cited which range in the years from 1950-1974 and also many other references show a non-planar groove inside a cavity of a valve body).  Also, the declaration is made by an employee of Kerr Machine Co. and is a named inventor on other patents and patent applications owned by the applicant thus may be biased or skewed.  The affidavit is an opinion as the use of the terms “believe” and “consider” throughout the declaration.  The comments regarding the Church reference are moot as the examiner is no longer using this reference.
The Declarations of Keith Gibson under 37 CFR 1.132 filed 5/4/21 is insufficient to overcome the rejection of claims 1-19 based upon the previous non-final rejection and filed 2/21/22 based upon the final rejection as set forth in the last Office action because the claims of the invention do not entail machining and Grosboll clearly shows a non-planar groove inside a cavity of a valve body (and appears to be machined), but regardless the non-planar groove is there in a cavity of a valve body thus can be made and known since at least 1950 (as well as Hauffe, Leopold, Mueller and Sands in the current Notices of References cited which range in the years from 1950-1974 and also many other references show a non-planar groove inside a cavity of a valve body).  Also, the declaration is made by an employee of Kerr Machine Co. thus may be biased or skewed.  The declaration just states generalities about reaching out to independent machine shops which could just mean two.  It is unclear what exactly the person asked to be done and to what tolerances were to be made thus with too specific tolerances then the answer would be impossible to machine or could not be manufactured in a production setting due to the tight tolerancing required.  Also, the examiner just cannot believe that the declaration states that “a groove cannot be made on a non-planar surface inside of a cavity of a valve body”.  The examiner would like to state that this declaration is deemed an opinion of Keith Gibson as the facts are not clear as to what prompted the called machine shops to give the answers that they gave.  The comments regarding the Church reference are moot as the examiner is no longer using this reference.
12.	The Declarations of George Richardson under 37 CFR 1.132 filed 5/4/21 is insufficient to overcome the rejection of claims 1-19 based upon the previous final rejection and filed 2/21/22 based upon the final rejection as set forth in the last Office action because the claims of the invention do not entail machining and Grosboll clearly shows a non-planar groove inside a cavity of a valve body (and appears to be machined), but regardless the non-planar groove is there in a cavity of a valve body thus can be made and known since at least 1950 (as well as Hauffe, Leopold, Mueller and Sands in the current Notices of References cited which range in the years from 1950-1974 and also many other references show a non-planar groove inside a cavity of a valve body).  The comments regarding the Church reference are moot as the examiner is no longer using this reference.  The examiner would like to note that commenting on the opinions of Guy Lapointe and Keith Gibson in their affidavits is not seen to carry much weight as the examiner has provided multiple references from between 50 and 75 years ago that show that non-planar seal groove surrounding the flow passage is a well-known old feature.

Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. 
The 112 rejection has been lifted.
The Church reference has been removed from the rejections so all arguments regarding Church are moot.
Regarding applicant’s arguments to the 103 rejections and simple substitution that “It is simply not true that a non-planar groove was cut on the inside of the inside of a valve body in 1965”, the examiner has now used the Grosboll reference showing that it was done in 1950 (see Figs. 4-6, which also shows the equivalence of using the groove in the valve body or what is connected to the valve body) as well as Hauffe, Leopold, Mueller and Sands in the current Notices of References cited which range in the years from 1950-1974 so the examiner is unclear why the applicant as well as the persons making the declarations in the affidavits would state that modern machinists without the benefit of the applicant’s technology making such a groove possible, refuse to cut this groove today.
Regarding applicant’s arguments to the unexpected results, placing the groove and seal in the chamber of the valve body has been known for over 75 years, and Grosboll clearly shows this.  Also Grosboll discloses the equivalence of sealing the same area but the seal may be in alternate areas.  The examiner has shown that this “unexpected result” has been well known for many, many years as the prior art shows the groove placed in a position that the applicant states that is believed to be difficult but the examiner has provided many references to show that this is just not true. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grosboll Hauffe, Leopold, Mueller and Sands all clearly disclose non-planar seal grooves surrounding the flow passages and is a well-known feature for the past 75 years.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921